Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 1 of 7 PageID# 13313




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION




    IN RE: ZETIA (EZETIMIBE) ANTITRUST
                                                        MDL No. 2:18-md-2836
    LITIGATION


    THIS DOCUMENT RELATES TO:
    ALL DIRECT PURCHASER ACTIONS

    DECLARATION OF THOMAS M. SOBOL IN SUPPORT OF DIRECT PURCHASER
             PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

  I, Thomas M. Sobol, hereby declare as follows:

         1.      I am a member of the bar of the Supreme Judicial Court of the Commonwealth of

  Massachusetts and of the United States District Court for the District of Massachusetts and have

  been admitted pro hac vice to this Court.1 I am the managing partner of the Boston office of Hagens

  Berman Sobol Shapiro LLP, counsel for plaintiff FWK Holdings LLC (“FWK”) and interim lead

  counsel for the putative direct purchaser class in this matter.

         2.      I submit this declaration in support of the direct purchaser class plaintiffs’ Motion

  for Class Certification.

         3.      Attached hereto are true and accurate copies of the following exhibits cited in the

  Motion for Class Certification:

          Exhibit                                       Description
           No.

         Exhibit 1    Declaration of Jeffrey Leitzinger Ph.D., dated November 18, 2019.



     1
      See Order Granting Motion to Appear Pro Hac Vice by Thomas M. Sobol, January 24,
  2018, ECF No. 6.


                                                    1
Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 2 of 7 PageID# 13314




        Exhibit 2   Document MRKZETIA SIDLEY000129955, FDA Approval Letter, dated
                    October 25, 2002.

        Exhibit 3   Document SPV-PATAAT019984, Press Release from Merck, dated
                    August 13, 2004.

        Exhibit 4   Document GLENMARK-ZETIA-0014842, Glenmark Abbreviated New
                    Drug Application, dated October 25, 2006.

        Exhibit 5   Document GLENMARK-ZETIA-00265422, Glenmark Paragraph IV
                    letter, dated January 23, 2015.

        Exhibit 6   Document GLENMARK-ZETIA-00056715, Distribution Agreement.

        Exhibit 7   Document GLENMARK-ZETIA-00242734, Settlement Agreement.

        Exhibit 8   Document MRKZETIA_R000061858, email from Vijay Soni to Paul
                    Matukaitis, dated February 26, 2010.

        Exhibit 9   Document GLENMARK-ZETIA-00201568, email from Terrance
                    Coughlin to Glenn Saldahna, dated May 11, 2010.

       Exhibit 10   An excerpt of the October 15, 2019 deposition of Timothy Hester.

       Exhibit 11   An excerpt of the October 18, 2019 deposition of Paul Matukaitis.

       Exhibit 12   Document MRKZETIA000874087, letter from Lisa A. Jakob addressed to
                    Glenmark’s Chief IP Counsel, dated June 8, 2016.

       Exhibit 13   Document MRKZETIA000614647, letter from Brian Hirsch addressed to
                    Lisa A. Jakob, dated July 21, 2016.

       Exhibit 14   Document GLENMARK-ZETIA-00261523-24, email from Achin Gupta
                    to Glenn Saldanha, dated May 12, 2010.

       Exhibit 15   Document GLENMARK-ZETIA-00261530-34, email from Achin Gupta,
                    dated May 11, 2010.
       Exhibit 16   Document GLENMARK-ZETIA-00261273-328, email from Achin Gupta,
                    dated May 28, 2010.

       Exhibit 17   Document GLENMARK-ZETIA-00435581, Summary of Assessment of
                    Ezetimibe Settlement Agreement, dated May 10, 2010.

       Exhibit 18   Document MRKZETIA000509809, Merck-Prasco Supply and Distribution
                    Agreement for Authorized Generic Zetia, dated October 20, 2016.

       Exhibit 19   Excerpts of the September 26, 2019 deposition of David Pakula.

       Exhibit 20   Document MRKZETIA000511408, Merck-Prasco Supply Team Meeting
                    Minutes, dated April 19, 2017.




                                               2
Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 3 of 7 PageID# 13315




       Exhibit 21   Document MRKZETIA000510456, email from Jennifer Greenberg to
                    David Pakula, dated October 19, 2017.

       Exhibit 22   Excerpts of the August 14, 2019 deposition of Thomas Kolschowsky.

       Exhibit 23   Document FWK-ZETIA-0000004-19, marked as exhibit 15 at the
                    deposition of Thomas Kolschowsky.

       Exhibit 24   Excerpts of the September 10, 2019 deposition of Michael Stahelin.

       Exhibit 25   Notice of 30(b)(6) Deposition, dated June 6, 2019.

       Exhibit 26   Document MRKZETIA000510501-504, email discussing forecast for
                    Merck AG, dated January 27, 2016.

       Exhibit 27   Document MRKZETIA000509917, projections regarding April versus
                    June AG Launch.

       Exhibit 28   Document of the Federal Trade Commission Staff Study, Pay-for-Delay:
                    How Drug Company Pay-Offs Cost Consumers Billions, dated January
                    2010.

       Exhibit 29   Document by IMS Consulting, Report to PhRMA, Assessment of
                    Authorized Generics in the U.S. 16 (2006)

       Exhibit 30   Document PAR_00002319, internal Par PowerPoint presentation

       Exhibit 31   Document PAR_00004800, email from Paul Campanelli, dated February
                    29, 2010.

       Exhibit 32   Direct Purchaser Class Plaintiffs’ Proposed Trial Plan




  Dated: November 18, 2019
                                                _____________________________
                                                Thomas M. Sobol
                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                55 Cambridge Parkway, Suite 301
                                                Cambridge, MA 02142




                                                3
Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 4 of 7 PageID# 13316




  Dated: November 18, 2019                 /s/ William H. Monroe, Jr
                                           William H. Monroe, Jr. (VSB No. 27441)
                                           Marc C. Greco (VSB No. 41496)
                                           Kip A. Harbison (VSB No. 38648)
                                           Michael A. Glasser (VSB No. 17651)
                                           GLASSER AND GLASSER, P.L.C.
                                           Crown Center, Suite 600
                                           580 East Main Street
                                           Norfolk, VA 23510
                                           Telephone: (757) 625-6787
                                           Facsimile: (757) 625-5959
                                           bill@glasserlaw.com
                                           marcg@glasserlaw.com
                                           kip@glasserlaw.com
                                           michael@glasserlaw.com

                                           Local Counsel for Direct Purchaser Plaintiffs
                                           FWK Holdings, LLC, Rochester Drug
                                           Cooperative, Inc., Cesar Castillo, Inc. and the
                                           Proposed Direct Purchaser Class

                                           Thomas M. Sobol
                                           Kristen A. Johnson
                                           Edward Notargiacomo
                                           Hannah Schwarzschild
                                           Bradley Vettraino
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           55 Cambridge Parkway, Suite 301
                                           Cambridge, MA 02142
                                           Telephone: (617) 482-3700
                                           Facsimile: (617) 482-3003
                                           tom@hbsslaw.com
                                           kristenj@hbsslaw.com
                                           ed@hbsslaw.com
                                           hannahs@hbsslaw.com
                                           bradleyv@hbsslaw.com

                                           Lead Counsel for the Proposed Direct
                                           Purchaser Class


                                           Sharon K Robertson
   John D. Radice                          Donna M. Evans
   RADICE LAW FIRM, P.C.                   COHEN MILSTEIN SELLERS & TOLL PLLC
   475 Wall Street                         88 Pine Street, 14th Floor
   Princeton, NJ 08540                     New York, NY 10005

                                       4
Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 5 of 7 PageID# 13317



   Tel.: (646) 245-8502                             Tel: (212) 838-7797
   Fax: (609) 385-0745                              Fax: (212) 838-7745
   jradice@radicelawfirm.com                        srobertson@cohenmilstein.com
                                                    devans@cohenmilstein.com
   Joseph M. Vanek
   David P. Germaine                                Steve D. Shadowen
   John P. Bjork                                    Matthew C. Weiner
   Paul E. Slater                                   HILLIARD & SHADOWEN LLP
   Matthew T. Slater                                1135 W. 6th Street, Suite 125
   SPERLING & SLATER, P.C.                          Austin, TX 78703
   55 W. Monroe, Suite 3200                         Tel.: (855) 344-3298
   Chicago, IL 60603                                steve@hilliardshadowenlaw.com
   Telephone: (312) 641-3200                        matt@hilliardshadowenlaw.com
   Facsimile: (312)641-6492
   jvanek@sperling-law.com                          Joseph H. Meltzer
   dgermaine@sperling-law.com                       Terence S. Ziegler
   jbjork@sperling-law.com                          KESSLER TOPAZ MELTZER & CHECK LLP
   pes@sperling-law.com                             280 King of Prussia Road
   mslater@sperling-law.com                         Radnor, PA 19087
                                                    Telephone: (610) 667-7706
                                                    Facsimile: (610) 667-7056
                                                    jmeltzer@ktmc.com
                                                    tziegler@ktmc.com


         Counsel for Plaintiff FWK Holdings, LLC and the Proposed Direct Purchaser Class

  Linda P. Nussbaum                                 Jayne A. Goldstein
  NUSSBAUM LAW GROUP, P.C.                          SHEPHERD, FINKELMAN, MILLER &
  1211 Avenue of the Americas, 40th Floor           SHAH, LLP
  New York, NY 10036-8718                           1625 North Commerce Parkway, Ste. 320
  Telephone: (917) 438-9189                         Fort Lauderdale, FL 33326
  lnussbaum@nussbaumpc.com                          Telephone: (954) 515-0123
                                                    Facsimile: (866) 300-7367
                                                    jgoldstein@sfmslaw.com

         Counsel for Plaintiff Cesar Castillo, Inc. and the Proposed Direct Purchaser Class

  David F. Sorensen                                 Barry Taus
  Zachary D. Caplan                                 Archana Tamoshunas
  BERGER & MONTAGUE, P.C.                           Kevin Landau
  1818 Market Street, Suite 3600                    TAUS, CEBULASH & LANDAU, LLP
  Philadelphia, PA 19103                            80 Maiden Lane, Suite 1204
  Telephone: (215) 875-3000                         New York, NY10038
  Facsimile: (215) 875-4604                         Telephone: (646) 873-7654
  dsorensen@bm.net                                  btaus@tcllaw.com
  zcaplan@bm.net                                    atamoshunas@tcllaw.com
                                                    klandau@tcllaw.com
  Peter R. Kohn
  Joseph T. Lukens                                  Bradley J. Demuth

                                                5
Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 6 of 7 PageID# 13318




  FARUQI & FARUQI, LLP                             FARUQI & FARUQI, LLP
  1617 John F. Kennedy Boulevard, Suite 1550       685 Third Avenue, 26th Floor
  Jenkintown, PA 19103                             New York, NY 10017
  Telephone: (215) 277-5770                        Telephone: (212) 983-9330
  Facsimile: (215) 277-5771                        Facsimile: (212) 983-9331
  pkohn@faruqilaw.com                              bdemuth@faruqilaw.com
  jlukens@faruqilaw.com

      Counsel for Rochester Drug Cooperative, Inc. and the Proposed Direct Purchaser Class


                                               James A. Cales III (VSB No. 41317)
                                               Alan Brody Rashkind (VSB No. 12658)
                                               FURNISS, DAVIS, RASHKIND AND
                                               SAUNDERS, PC
                                               6160 Kempsville Circle, Suite 341B
                                               Norfolk, Virginia 23502
                                               Telephone: 757-461-7100
                                               arashkind@furnissdavis.com
                                               jcales@furnissdavis.com

                                               Liaison Counsel for the Proposed End-Payor
                                               Class

  Marvin A. Miller                                 Michael M. Buchman
  Lori A. Fanning                                  Michelle C. Clerkin
  MILLER LAW LLC                                   MOTLEY RICE LLC
  115 S. LaSalle Street, Suite 2910                777 Third Avenue, 27th Floor
  Chicago, IL 60603                                New York, NY 10017
  Telephone: (312) 332-3400                        Telephone: (212) 577-0040
  mmiller@millerlawllc.com                         mbuchman@motleyrice.com
  lfanning@millerlawllc.com                        mclerkin@motleyrice.com

                        Co-Lead Counsel for the Proposed End-Payor Class

                                                   Adam M. Carroll (VSB No. 68017)
                                                   WOLCOTT RIVERS GATES
                                                   Convergence Center IV
                                                   200 Bendix Road, Suite 300
                                                   Virginia Beach, VA 23452
                                                   Tel.: (757) 554-0249
                                                   Fax: (757) 554-0248
                                                   acarroll@wolriv.com

                                                   Liaison Counsel for the Retailer Plaintiffs



                                               6
Case 2:18-md-02836-RBS-DEM Document 737 Filed 11/18/19 Page 7 of 7 PageID# 13319




  Scott E. Perwin                                     Barry L. Refsin
  Lauren C. Ravkind                                   Monica L. Kiley
  Anna T. Neill                                       Eric L. Bloom
  KENNY NACHWALTER P.A.                               HANGLEY ARONCHICK SEGAL PUDLIN
  Four Seasons Tower                                  & SCHILLER P.A.
  1441 Brickell Avenue, Suite 1100                    One Logan Square, 27th Floor
  Miami, FL 33131                                     Philadelphia, PA 19103
  Tel.: (305) 373-1000                                Tel.: (215) 568-6200
  Fax: (305) 372-1861                                 brefsin@hangley.com
  sperwin@knpa.com                                    mkiley@hangley.com
  lravkind@knpa.com                                   ebloom@hangley.com
  aneill@knpa.com
                                                      Counsel for Retailer Plaintiffs (Nos. 2:18-cv-
  Counsel for Retailer Plaintiffs (No. 2:18-cv-       423 and 2:18-cv-439)
  266)




                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 18, 2019, I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

  to all counsel of record who have made a formal appearance.

  Dated: November 18, 2019                             /s/ William H. Monroe, Jr.
                                                       William H. Monroe, Jr. (VSB No. 27441)




                                                  7
